DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1 in Figure 1.
The drawings are objected to because the leader line from numeral 20 in Figure 5 does not lead to the first gear as shown in Figure 2.
The drawings are objected to because it is unclear what the purpose is of numerals 40-42 at the top right side or the bottom right side of Figures 2-7.  Numerals 41 and 42 are already pointing to structural elements in the figures.  Should numeral 40 be shown in the same manner as numeral 50 in Figure 5?
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, lines 1-2, recites “one end of the first area” which is indefinite because it is unclear what the difference is between the one end of the first area from claim 5 and the one end of the first area from claim 1, line 9.  Does the first area have two one ends?  Should claim 5 be changed to --the one end of the first area--?
Claim 12 recites the limitation "the opposite end" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Preston et al. (US 9,772,027 B2).
Regarding claim 1, Preston et al. discloses an in-wheel driving apparatus comprising:
a case (12) having an interior space (where the gears are located in 12);
a first gear (34) disposed in the interior space and rotatable about a first rotary shaft (the shaft going through 34 in Figure 1);
a second gear (40) engaged with the first gear, disposed in the interior space, and rotatable about a second rotary shaft (the shaft going through 40 in Figure 1); and
a first partition wall (48) including a first area (the area that 84 and 88 point to in Figure 2) extending along a circumference of the first gear and a second area (78) extending from one end (the bottom of the viewed first area as shown in Figure 2) of the first area in a direction away from the first rotary shaft, and disposed in the interior space.
Regarding claim 2, Preston et al. discloses that the interior space includes:
a first inlet space (the area to the left of 84 in Figure 2) surrounded by a first surface (84) of the first partition wall, which is opposite to a second surface (88) of the first partition wall facing the first gear, and the case, and including a space (any space around 48), into which oil churned due to rotation of the first gear and the second gear is introduced.
Regarding claim 3, Preston et al. discloses that the interior space further includes:
a first spacing space (the space between the left-most end of 78 and the case) by which the second area and the case are spaced apart from each other; and
a storage space (a space under the shaft going through 40) located under the second rotary shaft, and
wherein the oil introduced into the first inlet space is discharged to the storage space via the first spacing space.
Regarding claim 4, Preston et al. discloses that the first rotary shaft is disposed on an upper side of the second rotary shaft (see Figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 and 12, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Preston et al. (US 9,772,027 B2) in view of Lee et al. (US 10,260,616 B2).
Regarding claim 7, Preston et al. discloses a second partition wall (the curved wall to the bottom-right of 40 in Figure 2) including a third area (the curved area of the second partition wall) extending along a circumference of the second gear and, and disposed in the interior space.
Preston et al. does not disclose a fourth area extending from one end of the third area in a direction away from the second rotary shaft.
Lee et al. teaches a second partition wall (151) that has a third area (the portion of 151 that goes around the circumference of 150) and a fourth area (160) that extends from one end of the third area in a direction away from a second rotary shaft (the shaft through 150) for the purpose of attenuating noise such as friction noise or other structural vibration that is generated (Column 5 / Lines 50-53).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second partition wall of Preston et al. to have a fourth area extending from one end of the third area in a direction away from the second rotary shaft for the purpose of attenuating noise such as friction noise or other structural vibration that is generated, as taught by Lee et al.
Regarding claim 8, Preston et al. in view of Lee et al. discloses that the interior space includes:
a second inlet space (the space to the right of the viewed second partition wall of Preston et al.) surrounded by a first surface (the outer radial surface of the viewed second partition wall of Preston et al.) of the second partition wall, which is opposite to a second surface (the inner radial surface of the viewed second partition wall of Preston et al.) of the second partition wall facing the second gear, and the case, and including a space (any space around 40; Preston et al.), into which oil churned due to rotation of the first gear and the second gear is introduced.
Regarding claim 9, Preston et al. in view of Lee et al. discloses that the interior space further includes:
a second spacing space (the space between the end of the fourth area and the case) by which the fourth area and the case are spaced apart from each other; and
a storage space (a space under the shaft going through 40) located under the second rotary shaft,
wherein the oil introduced into the second inlet space is discharged to the storage space via the second spacing space.
Regarding claim 10, Preston et al. discloses that an uppermost end of the first area of the first partition wall is disposed on an upper side of an uppermost end of the third area of the second partition wall (see Figure 2).
Regarding claim 12, Preston et al. discloses that the opposite end of the third area, which is located on an opposite side to the one end of the third area, is located on a position overlapping a leftward/rightward width of the second gear (the viewed second partition wall partially encircles (i.e. the second partition wall extends from a bottom of 40 to the right side of 40) a portion of the gear teeth in a left-right direction as shown in Figure 2 thus meeting the claim limitation.
Claims 1, 2, 4-8, and 11-13, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over GB 292,540 A (hereinafter referred to as Britain) in view of Lee et al. (US 10,260,616 B2).
Regarding claim 1, Britain discloses an in-wheel driving apparatus comprising:
a case (c) having an interior space (the space where the gears are located);
a first gear (a) disposed in the interior space and rotatable about a first rotary shaft (the shaft that the first gear is connected to; a shaft that supports a gear is shown in Figure 2);
a second gear (b) engaged with the first gear, disposed in the interior space, and rotatable about a second rotary shaft (the shaft that supports b in Figure 2); and
a first partition wall (the left d in Figure 3) including a first area (the circumferential portion of the first partition wall that goes around a) extending along a circumference of the first gear.
Britain does not disclose a second area extending from one end of the first area in a direction away from the first rotary shaft, and disposed in the interior space.
Lee et al. teaches a first partition wall (151) that has a first area (the portion of 151 that goes around the circumference of 150) and a second area (160) that extends from one end of the first area in a direction away from a first rotary shaft (the shaft through 150) for the purpose of attenuating noise such as friction noise or other structural vibration that is generated (Column 5 / Lines 50-53).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first partition wall of Britain to have a second area extending from one end of the first area in a direction away from the first rotary shaft for the purpose of attenuating noise such as friction noise or other structural vibration that is generated, as taught by Lee et al.
Regarding claim 2, Britain discloses that the interior space includes:
a first inlet space (the area to the left of the left d in Figure 3) surrounded by a first surface (the outer radial surface of the left d in Figure 3) of the first partition wall, which is opposite to a second surface (the inner radial surface of the left d in Figure 3) of the first partition wall facing the first gear, and the case, and including a space (any space around the gears), into which oil churned due to rotation of the first gear and the second gear is introduced.
Regarding claim 4, Britain discloses that the first rotary shaft is disposed on an upper side of the second rotary shaft (see Figure 3).
Regarding claim 5, Britain discloses that one end (a lower end of the left d in Figure 3) of the first area is located on a lower side of an enmeshment area (where a and b mesh with each other in Figure 3) that is an area, in which the first gear and the second gear are engaged with each other, and
an opposite end (the top end of the left d in Figure 1) of the first area is located on an upper side of the enmeshment area.
Regarding claim 6, Britain discloses that an opposite end (the top end of the left d in Figure 3) of the first area, which is located on an opposite side to the one end of the first area, is located on a position overlapping a leftward/rightward width of the first gear (see Figure 3).
Regarding claim 7, Britain discloses a second partition wall (the right d in Figure 3) including a third area (the curved area of the second partition wall that is around b) extending along a circumference of the second gear and, and disposed in the interior space.
Britain does not disclose a fourth area extending from one end of the third area in a direction away from the second rotary shaft.
Lee et al. teaches a second partition wall (141) that has a third area (the portion of 141 that goes around the circumference of 140) and a fourth area (160) that extends from one end of the third area in a direction away from a second rotary shaft (the shaft through 140) for the purpose of attenuating noise such as friction noise or other structural vibration that is generated (Column 5 / Lines 50-53).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second partition wall of Britain to have a fourth area extending from one end of the third area in a direction away from the second rotary shaft for the purpose of attenuating noise such as friction noise or other structural vibration that is generated, as taught by Lee et al.
Regarding claim 8, Britain discloses that the interior space includes:
a second inlet space (the area to the right of the right d in Figure 3) surrounded by a first surface (the outer radial surface of the right d in Figure 3) of the second partition wall, which is opposite to a second surface (the inner radial surface of the right d in Figure 3) of the second partition wall facing the second gear, and the case, and including a space (any space around the gears), into which oil churned due to rotation of the first gear and the second gear is introduced.
Regarding claim 11, Britain discloses that the one end of the third area is located on a position such that the second gear is disposed between the one end of the third area and an enmeshment area (the area where a and b mesh with each other), where the enmeshment area is an area in which the first gear and the second gear are engaged with each other, and
an opposite end (the top end of the right d in Figure 3) of the third area is located on an upper side of the enmeshment area.
Regarding claim 12, Britain discloses that the opposite end (the top end of the right d in Figure 3) of the third area, which is located on an opposite side to the one end of the third area, is located on a position overlapping a leftward/rightward width of the second gear (see Figure 3).
Regarding claim 13, Britain in view of Lee et al. discloses that the second area is located on a lower side of the fourth area (the location of the fourth area relative to the second area is a matter of design choice since there is no criticality to the respective locations of the second and fourth areas.  The second area taught by Lee et al. could be placed in various locations without destroying the function of the second areas (i.e. projections) thus the combination of Britain in view of Lee et al. meets this claim limitation).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haller et al. (CH 688,524 A5) discloses a gearbox that comprises a first gear that meshes with a second gear, each gear has a partition wall that extends around a circumference of the gear, each partition wall has a projection attached to one end, and each projection extends away from a center of the respective gear. 
Kawai et al. (US 10,767,752 B2) discloses a transfer device and power transmission device that is comprised of a plurality of gears, and each gear has a partition that extends at least partially around a circumference of the respective gear and has a projection that extends from one end of each partition.
GB 514,248 A discloses a gear casing that is comprised of a casing having an interior space, a plurality of gears located in the interior space, a partition wall that extends around a circumference of one of the gears, and at least one end of the partition wall has a projection that projections away from a shaft of the gear.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656